DETAILED ACTION
This action is in response to the amendment filed 07/29/2021. Claims 1-8 and 10-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhuse et al. (US PGPUB No US 2016/0255150 A1)(hereafter referred to as Dhuse ‘150) in view of Dhuse et al. (US PGPUB No US 2014/0351659 A1)(hereafter referred to as Dhuse ‘659).
Regarding Claim 1, Dhuse ‘150 discloses:
A method, comprising: generating, by a computing device, an entry for data creation (Dhuse ‘150: DST client module generates a write-intent entry including details about a data object to be stored to the storage device including a number of data segments to be included for a large ; generating, by the computing device, a data object in view of the entry (Dhuse ‘150: After having stored the write-intent entry, the DST client module generates a plurality of data segments of the large data object (the data segment being a data object) [0354]); sending, by the computing device, intent write requests to write a plurality of slices of the data object into dispersed storage (DS) units (Dhuse ‘150: The data segment is encoded to produce a plurality of encoded data slices to be sent to the DST execution units for storage as a write slice access request (intent write requests) [0354]); 
Dhuse ‘150 does not appear to explicitly disclose:
determining, by the computing device, whether or not a threshold number of the plurality of slices have been written into the DS units; and canceling, by the computing device, at least one queued intent write request of the intent write requests corresponding to at least one unwritten slice of the plurality of slices in response to determining that the threshold number of the plurality of slices have been written into the DS units, wherein: the canceling the at least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit, the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object, and the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding

determining, by the computing device, whether or not a threshold number of the plurality of slices have been written into the DS units (Dhuse ‘659: DST client module can issue a plurality of slice requests and then determine whether a write threshold number of write responses have been received [0254-0255]); and canceling, by the computing device, at least one queued intent write request of the intent write requests corresponding to at least one unwritten slice of the plurality of slices in response to determining that the threshold number of the plurality of slices have been written into the DS units (Dhuse ‘659: In response to the threshold number of write responses having been received, the remaining encoded data writes in the write operation queue can be deleted from the queue [0254-0255][0251]) wherein: the canceling the at least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit (Dhuse ‘659 discloses that a DST client module can choose to either cancel/delete remaining encoded data writes for data slices or it can flag the remaining writes for rebuilding. By choosing to cancel the requests the burden is reduced as the writes for the data slices are not added to the rebuild queue. [0249-0251]), the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object (Dhuse ‘659: The DST integrity processing unit performs the rebuilding of data slices by periodically attempting to retrieve encoded data slices and , and the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding (Dhuse ‘659 discloses that a DST client module can choose to either cancel/delete remaining encoded data writes for data slices or it can flag the remaining writes for rebuilding. By choosing to cancel the requests the burden is reduced as the writes for the data slices are not added to the rebuild queue. [0249-0251]).  
The disclosures by Dhuse ‘150 and Dhuse ‘659 are analogous to the claimed invention because they are in the same field of endeavor of dispersed storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dhuse ‘150 and Dhuse ‘659 in front of them to include the teachings of Dhuse ‘659 as Dhuse ‘659 discloses performing slice writes according to a threshold improves the integrity of the storage system by allowing for failures of individual storage devices without the loss of data. Dhuse ‘659: [0052].

Regarding Claim 2, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 1 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
wherein the entry is an intent log entry that is an intent to generate the data object (Dhuse ‘150: DST client module generates a write-intent entry including details about a data object to be stored to the storage device including a number of data segments to be included for a large .  

Regarding Claim 3, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 1 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
wherein the determining that the threshold number of the plurality of slices have been written into the DS units includes receiving a threshold number of write confirmations indicating a slice is written into the DS units (Dhuse ‘659: DST client module can issue a plurality of slice requests and then determine whether a write threshold number of write responses (confirmations) have been received [0254-0255]).  

Regarding Claim 4, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 1 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising determining that the threshold number of the plurality of slices have not been written into the DS units by receiving, by the computing device, a number of write confirmations less than a threshold number of write confirmations indicating a slice is written into the DS units  (Dhuse ‘659: “DST client module determines whether a write threshold number of write responses have .  

Regarding Claim 5, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 1 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising, receiving, by the computing device, user data which is written into the DS units by a user and separate from the entry (Dhuse ‘150: The DST client module receives a store data request including the data object (user data). Responsive to this request the DST client module generates write-intent information regarding the object. The write-intent entry is therefore separate from the data object (user data) itself [0351-0352]).  

Regarding Claim 6, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 5 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising preserving the user data in response to the user data being written into the DS units (Dhuse ‘150: The data object is divided into segments which are then encoded into data slices. The data slices are then stored (i.e. preserved) in the storage units [0351-0354]).  

Regarding Claim 7, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 1 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising preserving the intent write requests for unwritten slices in response to determining that the threshold number of the plurality of slices have not been written into the DS units (Dhuse ‘659: Initial write requests are stored in the write queue.  DST client module determines whether a write threshold number of write responses have been received. After the write threshold of responses have been received remaining (unwritten) slice requests can be remove. (i.e. all of the slice requests remain in the write queue (preserved) until the write threshold is met) [0254-0255][Fig 40C]).      

Regarding Claim 8, Dhuse ‘150 discloses:
A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media (computer readable storage medium executable by the processing modules [0349]), the program instructions executable to: generate an entry for data creation (Dhuse ‘150: DST client module generates a write-intent entry including details about a data object to be stored to the storage device including a number of data segments to be included for a large data object [0352]); generate a data object in view of the entry ; send intent write requests to write a plurality of slices of the data object into dispersed storage (DS) units (Dhuse ‘150: The data segment is encoded to produce a plurality of encoded data slices to be sent to the DST execution units for storage as a write slice access request (intent write requests) [0354]); 
Dhuse ‘150 does not appear to explicitly disclose:
determine that a threshold number of the plurality of slices have not been written into the DS units; and preserve at least one queued intent write request of the intent write requests corresponding to at least one unwritten slice of the plurality of slices in response to determining that the threshold number of the plurality of slices have not been written into the DS units, and in response to determining that the threshold number of the plurality of slices have been written into the DS units, cancel the at least one queued intent write request, wherein: the canceling the at least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit, the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object, and the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding 
However Dhuse ‘659 discloses:
determine that a threshold number of the plurality of slices have not been written into the DS units (Dhuse ‘659 discloses the DST client module receiving write responses and determining if there are remaining data slices in the write queue. The remaining data slices being the difference between the total number and a threshold (i.e. establishing that the total number (threshold number) of write requests have not been written to the DS units) [0254-0255]); and preserve at least one queued intent write request of the intent write requests corresponding to at least one unwritten slice of the plurality of slices in response to determining that the threshold number of the plurality of slices have not been written into the DS units (Dhuse ‘659: Once the remaining data slices have been determined the DST client module can move the remaining data slice request to the delayed write queue, thereby preserving the unwritten write request [0254-0255]) and in response to determining that the threshold number of the plurality of slices have been written into the DS units, cancel the at least one queued intent write request (Dhuse ‘659:  After the remaining write request has been moved to the delayed write queue it can then be later processed according to delayed write processing. After the delayed write has been written and confirmed (thereby reaching the total number of requests/threshold) the delayed write is then removed from the queue (canceled) [0235]) wherein: the canceling the at least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit (Dhuse ‘659 discloses that a DST client module can choose to either cancel/delete remaining encoded data writes for data slices or it can flag the remaining writes for rebuilding. By choosing to cancel the requests the burden is reduced as the writes for the data slices are not added to the rebuild queue. [0249-0251]), the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object (Dhuse ‘659: The DST integrity processing unit performs the rebuilding of data slices by periodically attempting to retrieve encoded data slices and checking for errors [0059]), and the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding (Dhuse ‘659 discloses that a DST client module can choose to either cancel/delete remaining encoded data writes for data slices or it can flag the remaining writes for rebuilding. By choosing to cancel the requests the burden is reduced as the writes for the data slices are not added to the rebuild queue. [0249-0251]).
The disclosures by Dhuse ‘150 and Dhuse ‘659 are analogous to the claimed invention because they are in the same field of endeavor of dispersed storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dhuse ‘150 and Dhuse ‘659 in front of them to include the teachings of Dhuse ‘659 as Dhuse ‘659 discloses performing slice writes according to a threshold improves the integrity of the storage 

Regarding Claim 10, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 8 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
wherein the entry is an intent log entry  (Dhuse ‘150: DST client module generates a write-intent entry including details about a data object to be stored to the storage device including a number of data segments to be included for a large data object (log entry). Data segments are then generated according to the write-intent entry (i.e. the write-intent entry reflects an intent to create and store the data segments) [0352]).

Regarding Claim 11, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 8 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
wherein the entry is an intent to generate the data object  (Dhuse ‘150: DST client module generates a write-intent entry including details about a data object to be stored to the storage device including a number of data segments to be included for a large data object (log entry). Data segments are then generated according to the write-intent entry (i.e. the write-intent entry reflects an intent to create and store the data segments) [0352]).
Regarding Claim 12, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 8 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising program instructions to preserve user data (Dhuse ‘150: The data object is divided into segments which are then encoded into data slices. The data slices are then stored (i.e. preserved) in the storage units [0351-0354]).

Regarding Claim 13, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 12 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising program instructions to discard the user data in response to a satisfaction of a resource pool threshold (Dhuse ‘150 discloses determining if a write threshold number of write locks do not exist (satisfaction of a write lock/resource pool determination), if so the write of user data has stalled and processing module deletes the data object (user data) from the execution units [0357-0358])

Regarding Claim 15, Dhuse ‘150 discloses:
A system comprising: a processor (DST processing unit including a DST client module [0068]), a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (computer readable storage medium executable by the processing modules [0349]), the program instructions executable to: generate an entry for data creation (Dhuse ‘150: DST client module generates a write-intent entry including details about a data object to be stored to the storage device including a number of data segments to be included for a large data object [0352]); generate a data object in view of the entry (Dhuse ‘150: After having stored the write-intent entry, the DST client module generates a plurality of data segments of the large data object (the data segment being a data object) [0354]); send intent write requests to write a plurality of slices of the data object into dispersed storage (DS) units (Dhuse ‘150: The data segment is encoded to produce a plurality of encoded data slices to be sent to the DST execution units for storage as a write slice access request (intent write requests) [0354]) 
Dhuse ‘150 does not appear to explicitly disclose:
determine whether or not a threshold number of the plurality of slices have been written into the DS units; and cancel at least one queued intent write request of the intent write requests corresponding to at least one unwritten slice of the plurality of slices in response to a determining that the threshold number of the plurality of slices have been written into the DS units, wherein: the canceling the at least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit, the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object, and the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding 
However Dhuse ‘659 discloses:
determine whether or not a threshold number of the plurality of slices have been written into the DS units (Dhuse ‘659: DST client module can issue a plurality of slice requests and then determine whether a write threshold number of write responses have been received [0254-0255]); and cancel at least one queued intent write request of the intent write requests corresponding to at least one unwritten slice of the plurality of slices in response to a determining that the threshold number of the plurality of slices have been written into the DS units (Dhuse ‘659: In response to the threshold number of write responses having been received, the remaining encoded data writes in the write operation queue can be deleted from the queue [0254-0255][0251]) wherein: the canceling the at least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit (Dhuse ‘659 discloses that a DST client module can choose to either cancel/delete remaining encoded data writes for data slices or it can flag the remaining writes for rebuilding. [0249-0251]. By choosing to cancel the requests the burden is reduced as the writes for the data slices are not added to the rebuild queue. [0249-0251]), the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object (Dhuse ‘659: The DST integrity processing unit performs the rebuilding of data slices by periodically attempting to retrieve encoded data slices and checking for errors [0059]), and the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding (Dhuse ‘659 discloses that a DST client module can choose to either cancel/delete remaining encoded data writes for data slices or it can flag the remaining writes for rebuilding. [0249-0251]. By choosing to cancel the requests the burden is reduced as the writes for the data slices are not added to the rebuild queue. [0249-0251]).
The disclosures by Dhuse ‘150 and Dhuse ‘659 are analogous to the claimed invention because they are in the same field of endeavor of dispersed storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dhuse ‘150 and Dhuse ‘659 in front of them to include the teachings of Dhuse ‘659 as Dhuse ‘659 discloses performing slice writes according to a threshold improves the integrity of the storage system by allowing for failures of individual storage devices without the loss of data. Dhuse ‘659: [0052].

Regarding Claim 16, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 15 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
wherein the determining that the threshold number of the plurality of slices have been written into the DS units includes receiving a threshold number of write confirmations indicating a slice is written into the DS units (Dhuse ‘659: DST client module can issue a plurality of slice requests and then determine whether a write threshold number of write responses (confirmations) have been received [0254-0255]).

Regarding Claim 17, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 15 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising program instructions to preserve user data which is written into the DS units by a user (Dhuse ‘150: The data object is divided into segments which are then encoded into data slices. The data slices are then stored (i.e. preserved) in the storage units [0351-0354]).

Regarding Claim 18, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 15 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising program instructions to discard user data written into the DS units by a user in response to satisfying a resource pool threshold of the DS units (Dhuse ‘150 discloses determining if a write threshold number of write locks do not exist (satisfaction of a write lock/resource pool determination), if so the write of user data has stalled 

Regarding Claim 20, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 15 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
further comprising program instructions to preserve the intent write requests for unwritten slices in response to determining that the threshold number of the plurality of slices have not been written into the DS units  (Dhuse ‘659: Initial write requests are stored in the write queue.  DST client module determines whether a write threshold number of write responses have been received. After the write threshold of responses have been received remaining (unwritten) slice requests can be remove. (i.e. all of the slice requests remain in the write queue (preserved) until the write threshold is met) [0254-0255][Fig 40C]).  

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhuse ‘150 in view of Dhuse ‘659 and further in view of Hegde et al (US PGPUB No US 2018/0262565 A1)(hereafter referred to as Hegde).
Regarding Claim 14, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 12 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 does not appear to disclose:
wherein the user data lives longer than the entry

wherein the user data lives longer than the entry (Hegde discloses storing a write intent entry for a write request to one or more storage units in a dispersed storage system. Once the write to storage is complete the write intent entry is removed (i.e. the user data is still stored when the write entry is deleted, therefore the user data lives longer than the entry) [0051-0052])
 The disclosures by Dhuse ‘150, Hegde and Dhuse ‘659 are analogous to the claimed invention because they are in the same field of endeavor of dispersed storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dhuse ‘150 and Dhuse ‘659 in front of them to include the teachings of Hegde as Hegde teaches that maintaining intent entries, while a write is in progress, and deleting the entry after the write has completed improves the latency and reliability of the system by indicating in progress writes and allowing for recovery of the in progress write in the case of a system crash. Hegde: [0052].

Regarding Claim 19, Dhuse ‘150 in view of Dhuse ‘659 discloses all of the elements of claim 18 as shown in the rejection above.
Dhuse ‘150 in view of Dhuse ‘659 also discloses:
wherein the user data is separate from the entry (Dhuse ‘150: The DST client module receives a store data request including the data object 
Dhuse ‘150 in view of Dhuse ‘659 does not appear to disclose:
and has a longer life cycle than the entry
However Hegde discloses:
and has a longer life cycle than the entry (Hegde discloses storing a write intent entry for a write request to one or more storage units in a dispersed storage system. Once the write to storage is complete the write intent entry is removed (i.e. the user data is still stored when the write entry is deleted, therefore the user data lives longer than the entry) [0051-0052])
The disclosures by Dhuse ‘150, Hegde and Dhuse ‘659 are analogous to the claimed invention because they are in the same field of endeavor of dispersed storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Dhuse ‘150 and Dhuse ‘659 in front of them to include the teachings of Hegde as Hegde teaches that maintaining intent entries, while a write is in progress, and deleting the entry after the write has completed improves the latency and reliability of the system by indicating in progress writes and allowing for recovery of the in progress write in the case of a system crash. Hegde: [0052].

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, regarding claim 21, “preserving user data written into the DS units until a resource pool utilization threshold is met; separating the data object into the plurality of slices using a combination of erasure coding, encryption, and Information Dispersal Algorithms (IDAs); and generating extra slices for the data object, wherein: the resource pool utilization threshold is a number of the DS units utilized, the slice is a dispersed piece of encoded data used to recreate the data object, the data object is recreated from a subset of a total number of slices which includes the plurality of slices and the extra slices”, is not taught by the prior art of record.

Response to Arguments
On pages 8-10, the Applicant argues:
“Notwithstanding the Examiner's rejection, Applicant's independent claim 1 recites 
features not meet by the combination of Dhuse '150 and Dhuse '659. Specifically, the claimed invention recites the feature of "the canceling the at least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit." Additionally, the claimed invention recites the feature of "the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object." Further, the claimed invention recites the feature of "the burden is reduced on the rebuilder module by reducing an amount of the plurality 86280-40042Appl. No.: 16/856,376 P202000317US01of slices which need rebuilding." The combination of Dhuse '150 and Dhuse '659 does not meet these features. 
Concerning a rebuilder module, Dhuse '150 teaches in paragraph [0077]: 
… 
As can be seen from the above passage, Dhuse '150 does teach or suggest rebuilding bad or missing data slices. However, there is no teaching or suggestion of reducing a 
Dhuse '659 does not cure the deficiencies of Dhuse '150. Instead, Dhuse '659 teaches in paragraph [0059]: 
… 
As can be seen from the above passage, Dhuse '659 does teach or suggest rebuilding bad or missing data slices. However, there is no teaching or suggestion of reducing a burden on a rebuilder module. Instead, Dhuse '659 teaches a general idea of rebuilding bad or missing data slices without mentioning a burden for rebuilding bad or missing data slices. 
Additionally, the claimed invention recites "the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object," and "the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding." As can be seen from the above passages, both Dhuse '150 and Dhuse '659 only teach a general idea of rebuilding bad or missing data slices. There is no teaching or suggestion regarding specifics for a rebuilder module. Accordingly, the combination of Dhuse '150 and Dhuse '659 does not teach or suggest "the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object," and "the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding." 
Therefore, the applied art does not teach or suggest the feature of "the canceling the at 
least one queued intent write request reduces a burden on a rebuilder module of a DS processing unit." Further, the applied art does not teach or suggest the feature of "the rebuilder module is a background agent which checks a state of each DS unit of the DS units for rebuilding the data object." Additionally, the applied art does not teach or suggest the feature of "the burden is reduced on the rebuilder module by reducing an amount of the plurality of slices which need rebuilding." For all these reasons, Applicant submits that the combination of Dhuse '150 and Dhuse '659 does not meet the features of Applicant's independent claim 1. Accordingly, 6280-40042Appl. No.: 16/856,376 P202000317US01Applicant respectfully requests the withdrawal of the rejection under § 103 for independent claim 1. 

In regards to the Applicants argument that the prior art of record does not teach the newly added amendments to the claim, the Examiner respectfully disagrees. 

Regarding the Applicants argument that the other independent claims are allowable under the same rationale, the Examiner respectfully disagrees and notes the response to argument above. Regarding the Applicants arguments that the dependent claims are allowable due to their dependencies on the independent claims, the Examiner respectfully disagrees and notes the independent claim rejections above. However, the Examiner notes the indication of allowable subject matter regarding claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183